internal_revenue_service number release date index number -------------------------------------------- ---------------------------------- -------------------------------------- ------------------------ ----------------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ------------- telephone number --------------------- refer reply to cc corp b03 plr-108565-05 date july ---------------------------------- -------------------------------------- funds trust1 --------------------------------- ------------------------------------------------------------------------------------------------- funds trust2 ----------------------------------------------------------------------------------------------- acquiring fund -------------------------------------------------------------------------------------- target fund --------------------------------------------------------------------------------------- state x state y date dear ----------- we respond to your request dated date for rulings regarding the federal_income_tax consequences of a proposed transaction the proposed transaction was consummated on date the information in that request and in the subsequent correspondence of date date date date and date is substantially set forth below ------------------------------- ----------------- -------------- ------------- plr-108565-05 acquiring fund is a series of funds trust1 a state y statutory trust and will elect to be treated as a regulated_investment_company a ric under sec_851 through of the internal_revenue_code on its initial tax_return due after the reorganization as defined below acquiring fund is registered with the sec under the investment_company act of the act as a diversified open-end management investment_company as a series_fund under sec_851 acquiring fund is treated as a separate corporation and separate taxpayer for federal_income_tax purposes prior to date target fund was a series of funds trust2 a state x statutory trust and elected to be treated as a ric under sec_851 through target fund is registered with the sec under the act as a non-diversified open-end management investment_company as a series_fund under sec_851 target fund was treated as a separate corporation and separate taxpayer for federal_income_tax purposes pursuant to a plan_of_reorganization which closed on date acquiring fund and target fund undertook the following transactions the reorganization target fund transferred substantially_all of its assets and liabilities to acquiring fund in exchange for shares of acquiring fund having equivalent value to the net assets transferred i ii target fund distributed pro_rata the shares of the same or a comparable class of acquiring fund received in step i to the shareholders of record of target fund in redemption of all shares of target fund and iii target fund liquidated and dissolved in accordance with the laws of state x and terminated its registration under the act the following representations have been made in connection with the reorganization a the fair_market_value of the acquiring fund stock received by each target fund shareholder was approximately equal to the fair_market_value of the target fund stock surrendered in the exchange b acquiring fund acquired at least of the fair_market_value of the net assets and at least of the fair_market_value of the gross assets held by target fund immediately prior to the transaction for purposes of this representation amounts paid_by target fund to dissenters amounts used by target fund to pay target fund’s reorganization expenses amounts paid_by target fund to shareholders who received cash or other_property and all redemptions and distributions except redemptions in the ordinary course of target fund’s business as an open-end investment_company pursuant to sec_22 of the act and regular normal dividends made by target fund immediately preceding the transfer are included as assets of target fund held immediately prior to the reorganization plr-108565-05 c acquiring fund has no plan or intention to reacquire any of its stock issued in the reorganization except in the ordinary course of its business as an open-end investment_company pursuant to sec_22 of the act d e f target fund distributed the stock securities and other_property it received in the transaction and its other properties in pursuance of the plan_of_reorganization the liabilities of target fund assumed as determined under sec_357 by acquiring fund were incurred in the ordinary course of its business and were associated with the assets transferred acquiring fund target fund and the shareholders of target fund paid their respective expenses if any incurred in connection with the reorganization g there was no intercorporate indebtedness existing between acquiring fund and target fund that was issued acquired or settled at a discount h i j the fair_market_value of the assets of target fund transferred to acquiring fund equaled or exceeded the sum of the liabilities assumed as determined under sec_357 by acquiring fund target fund was not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 acquiring fund is in the same line_of_business as the target fund preceding the reorganization for purposes of sec_1_368-1 following the reorganization acquiring fund will continue such line_of_business and has no plan or intention to change such line_of_business neither acquiring fund nor target fund entered into such line_of_business as part of the plan_of_reorganization on the date of the reorganization at least of target fund’s portfolio assets met the investment objectives strategies policies risks and restrictions of acquiring fund target fund did not alter its portfolio in connection with the reorganization on the date of the reorganization acquiring fund had no plan or intention to change any of its investment objectives strategies policies risks and restrictions after the reorganization k to the best of the knowledge of acquiring fund’s management as of the record_date for target fund shareholders entitled to vote on the reorganization there was no plan or intention by the target fund shareholders to sell exchange or otherwise dispose_of a number of target fund shares or acquiring fund shares received in the plr-108565-05 reorganization in connection with the reorganization that would reduce the target fund shareholders’ ownership of target fund shares or equivalent acquiring fund shares to a number of shares that was less than percent of the number of target fund shares as of the record_date l acquiring fund which was formed for the purpose of engaging in the reorganization will elect to be taxed as a ric within the meaning of sec_851 on its initial tax_return due after the reorganization target fund elected to be taxed as a ric under sec_851 target fund and acquiring fund for all their taxable periods including the last short taxable_period ending on the date of the reorganization for target fund qualified for the special tax treatment afforded to rics under the code after the reorganization acquiring fund intends to continue to so qualify m there is no plan or intention for acquiring fund or any person related as defined in sec_1_368-1 to acquiring fund to acquire during the five- year period beginning on the date of the reorganization with consideration other than acquiring fund stock acquiring fund stock furnished in exchange for a proprietary interest in target fund in the reorganization either directly or through any transaction agreement or arrangement with any other person other than redemptions by acquiring fund in the ordinary course of its business as an open-end investment_company pursuant to sec_22 of the act n during the five-year period ending at the effective date of the reorganization a neither acquiring fund nor any person related as defined in sec_1_368-1 to acquiring fund acquired target fund shares with consideration other than acquiring fund shares other than target fund shares acquired by acquiring fund in the ordinary course of business b neither target fund nor any person related as defined in sec_1_368-1 without regard to sec_1_368-1 to target fund acquired target fund shares with consideration other than acquiring fund shares or target fund shares and c no distribution was made with respect to target fund stock other than normal regular dividend distributions made pursuant to the historic dividend paying practice of target fund either directly or through any transaction agreement or arrangement with any other person except for i distributions described in sec_852 and sec_4982 as required for target fund’s tax treatment as a ric and ii redemptions by target fund of its stock in the ordinary course of its business as an open-end investment_company pursuant to sec_22 of the act based solely on the information submitted and the representations set forth above we hold as follows plr-108565-05 the reorganization will qualify as a reorganization within the meaning of sec_368 acquiring fund and target fund are each a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss is recognized by target fund upon the transfer of all of its assets to acquiring fund in exchange for acquiring fund stock and the assumption by acquiring fund of target fund liabilities sec_361 and sec_357 no gain_or_loss is recognized by target fund on the distribution of acquiring fund stock to its shareholders sec_361 no gain_or_loss is recognized by acquiring fund upon the receipt of the assets of target fund in exchange for acquiring fund stock sec_1032 the basis of the assets of target fund in the hands of acquiring fund will be the same as the basis of those assets in the hands of target fund immediately prior to the transfer sec_362 the holding_period of the assets of target fund in the hands of acquiring fund includes the period during which those assets were held by target fund sec_1223 the basis of the shares of acquiring fund received by the target fund shareholders will be the same as the basis of the target fund stock surrendered in exchange therefor sec_358 the holding_period of acquiring fund stock received by the target fund shareholders includes the period during which the target fund shareholders held the target fund stock surrendered in exchange therefor provided the target fund stock was held as a capital_asset on the date of the transaction sec_1223 no gain_or_loss is recognized by the target fund shareholders on the receipt of acquiring fund stock solely in exchange for their target fund stock sec_354 pursuant to sec_381 and sec_1_381_a_-1 acquiring fund will succeed to and take into account the items of target fund described in sec_381 subject_to the provisions and limitations specified in sec_381 sec_382 sec_383 and sec_384 and the regulations thereunder pursuant to sec_1_381_b_-1 the tax_year of target fund ended on the effective date of the reorganization plr-108565-05 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely ______________________ ken cohen senior technician reviewer branch office of associate chief_counsel corporate
